United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Brownsville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-19
Issued: August 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 4, 2010 appellant filed a timely appeal from a June 14, 2010 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the schedule award issue.
ISSUE
The issue is whether appellant sustained more than 16 percent binaural hearing loss
causally related to his employment.
FACTUAL HISTORY
On July 3, 2008 appellant, then a 53-year-old customs and border protection officer, filed
an occupational disease claim alleging that he sustained a noise-induced hearing loss. He

1

5 U.S.C. § 8101 et seq.

became aware of his condition and its relationship to his employment on January 1, 2000.
Appellant did not stop work.
Appellant submitted an undated statement advising that he worked at the employing
establishment since May 1993 and was exposed to loud noise due to a variety of job functions.
On November 20, 2008 the employing establishment confirmed that appellant had some
exposure to noise at work, including weapons training.
A December 24, 1992 audiogram exhibited the following decibel (dBA) losses at 500,
1,000, 2,000 and 3,000 Hertz (Hz): 5, 0, 0 and 5 for the right ear and 5, -5, 15 and 15 for the left
ear. At the same frequency levels, a June 10, 1998 audiogram showed dBA losses of 30, 25, 30
and 40 for the right ear and 20, 20, 35 and 35 for the left ear.
A December 11, 2008 statement of accepted facts noted that appellant’s hearing was
normal prior to his employment and that he was exposed to occupational noise. An updated
April 10, 2009 statement of accepted facts further detailed that he worked for the employing
establishment since May 1993 and was exposed to noise generated by refrigeration units,
compressors, gunfire, aircraft and various vehicle engines.
OWCP referred appellant for a second opinion examination to Dr. Gregory S. Rowin, an
otolaryngologist. In a January 6, 2009 report, Dr. Rowin noted that appellant experienced
progressive hearing problems for 10 years and worked in a noisy environment without
protection. On examination, he did not observe any physical abnormalities. An audiogram
conducted on January 6, 2009 showed dBA losses of 30, 30, 40 and 40 for the right ear and 25,
35, 45 and 45 for the left ear. In view of an atypical pattern, Dr. Rowin diagnosed sloping, mildto-moderate sensorineural hearing loss “more likely than not secondary to [appellant’s] loud
noise exposure” and in excess of what would be normally predicated on the basis of presbycusis.
He recommended binaural hearing aids and ear protection. Applying the standard provided by
the American Medical Association, Guides to the Evaluation of Permanent Impairment2
(hereinafter A.M.A., Guides) to the January 6, 2009 audiometric data, Dr. Rowin calculated a
binaural hearing impairment of 15.62 percent. On the form report, he added five percent
impairment for tinnitus, for a total of 20.62 percent total impairment, next to the question asking
whether appellant had tinnitus that impacted activities of daily life. Dr. Rowin listed January 6,
2009 as the date of maximum medical improvement.3
In March 4 and May 1, 2009 reports, OWCP’s medical adviser agreed with Dr. Rowin’s
opinion that appellant sustained 16 percent binaural hearing impairment. The medical adviser
did not list any impairment due to tinnitus.
By decision dated June 11, 2009, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss and authorized hearing aids. On June 14, 2010 it granted a schedule
award for 16 percent binaural hearing loss for the period January 6 to August 17, 2009.
2

A.M.A., Guides (6th ed. 2008).

3

In the original January 6, 2009 report, Dr. Rowin checked the “not due” box in response to a form question
asking whether appellant’s sensorineural hearing loss was due to occupational noise exposure. OWCP informed
him of this incongruity in a May 11, 2009 letter. Dr. Rowin later corrected his mistake in a June 10, 2009
supplemental report.

2

LEGAL PRECEDENT
FECA’s schedule award provision and its implementing regulations4 set forth the number
of weeks of compensation payable to employees sustaining permanent impairment from loss of
or loss of use of scheduled members or functions of the body. An employee is entitled to a
maximum award of 52 weeks of compensation for complete loss of hearing of one ear and 200
weeks of compensation for complete loss of hearing of both ears.5 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the “fence” of 25 dBA is deducted because, as the
A.M.A., Guides points out, losses below 25 dBA result in no impairment in the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. Binaural loss is determined by first
calculating the loss in each ear using the formula for monaural loss: the lesser loss is multiplied
by five, then added to the greater loss, and the total is divided by six to arrive at the amount of
the binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.7
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the accepted
employment injury. The Board has explained that maximum medical improvement means that
the physical condition of the injured member of the body has stabilized and will not improve
further. The determination of whether maximum medical improvement has been reached is
based on the probative medical evidence of record and is usually considered to be the date of the
evaluation by the attending physician which is accepted as definitive by OWCP.8
ANALYSIS
Appellant filed a claim for binaural hearing loss and was referred to Dr. Rowin for a
second opinion examination. After conducting a thorough examination and reviewing the
audiometric data, Dr. Rowin diagnosed bilateral sensorineural hearing loss caused by
occupational noise exposure. OWCP calculated that appellant sustained a 16 percent binaural

4

20 C.F.R. § 10.404.

5

5 U.S.C. § 8107(c)(13).

6

20 C.F.R. § 10.404. See also Mark A. Holloway, 55 ECAB 321, 325 (2004).

7

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

8

Holloway, supra note 6 at 325.

3

hearing loss and granted a corresponding schedule award for the period January 6 to
August 17, 2009.
Appellant argued on appeal that he sustained a binaural hearing impairment rating of 30
to 40 percent. Applying the A.M.A., Guides standard to the January 6, 2009 audiogram, his right
ear recorded losses of 30, 30, 40 and 40 dBA. The total loss was 140 dBA. When divided by
four, the result was an average hearing loss of 35 dBA. The average hearing of 35 dBA was
reduced by the fence of 25 dBA to 10 dBA. This figure was then multiplied by the established
factor of 1.5, yielding 15 percent monaural impairment of the right ear. At the same frequency
levels, appellant’s left ear recorded losses of 25, 35, 45 and 45 dBA at 500, 1,000, 2,000 and
3,000 Hz, respectively. The total loss was 150 dBA. When divided by four, the result was an
average hearing loss of 37.5 dBA. The average hearing of 37.5 dBA was reduced by the fence of
25 dBA to equal 12.5 dBA. This figure was then multiplied by the established factor of 1.5,
yielding 18.75 percent monaural impairment of the left ear. In calculating binaural hearing loss,
the lesser monaural loss of 15 percent for the right ear is first multiplied by five to equal 75.
This amount is added to the greater monaural loss of 18.75 percent for the left ear to equal 93.75,
which is then divided by six to arrive at 15.625 percent binaural hearing loss. This was properly
rounded up to 16 percent by OWCP.9
The Board notes that Dr. Rowin included 5 percent impairment for tinnitus when he
calculated 21 percent binaural hearing impairment. The A.M.A., Guides provides that, if tinnitus
interferes with activities of daily living such as sleeping, reading and other tasks requiring
concentration, up to five percent may be added to a measurable binaural hearing impairment.10
While Dr. Rowin included impairment for this condition, he did not address how it interfered
with activities of daily living.11 The record does not contain any allegations of tinnitus by
appellant. Accordingly, the Board finds that appellant has not established tinnitus as
compensable.
Appellant also contends that his schedule award should have commenced in 2000. When
loss of use of a scheduled member or function of the body is less than 100 percent, the amount of
compensation paid is in proportion to the percentage of loss of use.12 Under FECA, the
maximum award for binaural hearing loss is 200 weeks of compensation. Since appellant’s loss
was 16 percent, he was entitled to two percent of 200 weeks of compensation, which amounted
to 32 weeks of compensation. His schedule award ran from January 6, 2009, the date of
maximum medical improvement, through August 17, 2009, which equates to 32 weeks.
Regarding the time at which a schedule award begins to run, it is well established that the period
commences on the date that the employee reaches maximum medical improvement from the
residuals of the employment injury. The determination of whether maximum medical
improvement has been reached is based on the medical evidence of record. The date is usually
9

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)
(January 2010) (fractions should be rounded down from .49 or up from .50).
10

A.M.A., Guides, supra note 2 at 249. See also R.D., 59 ECAB 127, 131 (2007).

11

J.B., Docket No. 10-1987 (issued June 3, 2011); Horace L. Fuller, Docket No. 03-771 (issued May 23, 2003) at
n.17.
12

5 U.S.C. § 8107(c)(19); D.J., 59 ECAB 620 (2008).

4

the date of the medical examination which determined the extent of the impairment.13 Here, the
date of such was January 6, 2009. Therefore, OWCP properly determined that appellant was
entitled to a schedule award for 16 percent binaural hearing loss for the period January 6 to
August 17, 2010.
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in
increased impairment.
CONCLUSION
The Board finds that appellant failed to establish that he sustained more than 16 percent
binaural hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the June 14, 2010 schedule award decision of
Office of Workers’ Compensation Programs is affirmed.
Issued: August 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

See Richard Larry Enders, 48 ECAB 184 (1996). See also P.C., 58 ECAB 539 (2007).

5

